DETAILED ACTION
1.	This Office action is for the examination of reissue application 16/719,177 filed on December 18, 2019 of the US Patent 9,844,275 (hereinafter “the '275 patent”) responsive to amendments and arguments filed on December 8, 2021 (“the Response”) in response to the Non-Final Office action mailed on June 8, 2021.  Claims 1-20 are patented claims and claims 21-47 are new claims added in this reissue application.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Prior or Concurrent Proceedings
3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘275 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 
Information Material to Patentability
4.	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Election/Restrictions
5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-20, drawn to an air mattress system with a light control feature based on the presence of a user on the mattress.
II. Claims 21-47, drawn to a voice-controlled bed system.
Applicant argues that “The new reissue claims are directed to the invention of a voice- controlled bed system, which is patentably distinct invention from the light-enabling features of the original issued claims.”  The examiner agrees. 

6.	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, new reissue claims 21-47 are withdrawn from consideration as being directed to a non-elected invention.

Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor configured to” perform functions recited in claims 1 and 19.  A generic processor is not capable of performing the recited functions.  It must be “configured” with software or executable instructions to provide the structures that are capable of performing the recited functions.   Because it is the algorithms or logic structures of the software that provides the structures necessary to perform the recited functions, transforming a generic machine into a specific machine capable of performing the functions, a generic processor configured to perform functions is a generic place holder for the software that provides the logic structure for the functions.  Thus, the presumption that the limitation “processor configured to” is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is overcome.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

10.	Functions and structures that correspond to the means-plus-function limitations are as follows:
“a processor” in claim
Functions 
For claims 1 and 19:
1. Determine whether a user is present on the inflatable bed mattress
2. Initiate a timer in response to determining that the user is present on the mattress
3. Enable light control feature of the air mattress system upon determining that the user is present on the mattress after expiration of the timer

For claim 19:
5. Determine which side of the system from which the user exited
6. Transmit at least one instruction to turn on at least one light of the air mattress system associated with the determined side of the system.
Structures: processor 36 in figure 2, processor 402 in Figure 4; Flow charts shown in Figures 5 and 6 and their corresponding detailed descriptions of Light Control Techniques described in the specification at 9:32-12:54
       
 Claim Rejections – 35 U.S.C. 251
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue. 


12.	Claims 1-20 are rejected under 35 U.S.C. 251 as being based upon a defective reissue declaration.  See 37 CFR 1.175.
The reissue oath/declaration filed with this application is defective because it fails to properly identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  Because claims 21-47 are withdrawn from this reissue 

13.	A proper response to the rejection must include (A) a request to suspend action in this original reissue application pending completion of examination of a divisional reissue application directed to the constructively non-elected invention(s), (B) the filing of the divisional reissue application, or a statement that one has already been filed (identifying it at least by application number), and (C) an argument that a complete response to the rejection has been made based upon the filing of the divisional reissue application and the request for suspension. 

14	Applicant is given three months from the mailing date of this Office action to file a divisional reissue application containing the non-elected claims.   See MPEP 1450.II

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992